PER CURIAM:
Upon written stipulation to the effect that damages to claimant’s truck in the amount of $292.04 were caused when said vehicle struck a mound of dirt across claimant’s driveway; that the mound of dirt was created when employees of the respondent trespassed onto claimant’s property and dug a ditch across his driveway; that this occurred in the course of respondent’s maintenance and repair *339work on County Route 2/18, Mobil City Road, in Cabell County, West Virginia, on December 16, 1980; and to the effect that the trespass occurred because of the negligence of the respondent, which negligence was the proximate cause of the damages suffered by the claimant, the Court finds the respondent liable, and makes an award to the claimant in the amount of $292.04.
Award of $292.04.